Case 4:21-cr-00122-MWB Document15 Filed 04/28/21 Page 1 of1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA ) CRIMINAL NO. 4:21-CR-00122
)
)  (BRANN, D.J.)
V. )
) (ARBUCKLE,MJ.) FILED
MAURICE LAVELLE WHYTE, ) WILLIAMSPORT
Def
ESagae ) APR 28 2001
PLEA PER CHO
DEPUTY CLERK

AND NOW, this 28" day of April 2021, the within named defendant, hereby

enters a plea of NWOT Buu to the within Indictment.

wT
fle A hhiye- RW
efendant’s Signature)

efense Counse

Page | of 1
